Mr. Ci-iiee Justice QuiñoNes
delivered tbe opinion of tbe court.
Tbis is an appeal taken by Attorneys Toro and Canales on bebalf of Domingo Felicci, from a decision of tbe Registrar of Property of Ponce, refusing admission to record of tbe certificate of redemption of a certain rural estate.
Tbe Registrar of Property of Ponce issued to Domingo Felicci a certificate of redemption to 30 cuerdas of land of tbe '‘Santa Rita” plantation of which Felicci is a part owner, which land bad been sold by tbe collector of internal revenue of that city for tbe payment of back taxes and awarded to José Liborio Hernández, said Felicci having availed himself of tbe right of redemption allowed by him section 348 of tbe Political Code, in relation with section 1425 of tbe Civil Code. Upon presentation of said certificate of- redemption to tbe Registrar of Property of Ponce for an entry of tbe marginal note, tbe registrar refused said entry on tbe ground set forth in tbe decision be wrote at tbe foot"of said document, which reads as follows:
“The entry of a marginal note, by virtue of tbe foregoing document, is refused, because the certificate of purchase to which it refers is not recorded in the name of José Liborio Hernandez, nor in that of *383any other person, andan lien thereof a cautionary marginal note has been made opposite record letter B, at folio 244, reverse side, of volume 129 of this municipal corporation, estate No. 5849, which notice was converted into record No. 7 of said estate, at folio 250, volume 130 of 'this city. Ponce, March 25,1907. — José Sastraño Belaval, Registrar.”
Attorneys Toro and Canales tool? this appeal in due time on behalf of Domingo Felicci, seeking the reversal of said decision and the issuance of an order to the registrar to record said certificate of redemption, the registrar in turn submitting in writing to this court the grounds in support of his decision refusing the record.
The grounds for the decision contested are accepted.
The decision of the Registrar of' Property of Ponce is affirmed, and it is ordered that the documents presented be returned to him, with a copy of this decision, for the proper purposes.

Affirmed.

Justices Hernández, Figueras, MacLeary and Wolf concurred.